Yarborough, on 21 June, 1837, executed a deed to Richmond in trust to sell the property and pay a debt due from the grantor to one Williams, and then pay the surplus to the grantor or his assigns. The property mentioned in the deed is particularly described, among which are two slaves named Parmelia and Dorothy. On 22 June, 1837, Yarborough executed to the plaintiff, as trustee, a deed of trust to sell and pay a specified number of his creditors. This deed covered all the property described in the aforementioned deed to Richmond, but the slaves Parmelia and Dorothy are not in this deed particularly named; but after describing certain property it contains these words, "and all other property, either real or personal, which the said Joseph Yarborough may now be in possession of." These words, we think, carry the two slaves Parmelia and Dorothy. Both deeds were duly registered, and that to the plaintiff on the day after it bears date. The defense set up is that Yarborough intended to have secured by the deed to Richmond three debts to other creditors, who are not having the amount of the debts, and that he then declared his intention to secure them, when he could come to a settlement with the creditors, by giving orders on the trustee to be paid out of the surplus; in fulfillment of which intention he gave orders to those creditors at days subsequent to his deed to Palmer. This defense, we are (312) obliged to say, cannot be sustained. What might have been the effect of an agreement between Yarborough, those creditors and the trustee, to the purpose intended by Yarborough, we need not now say, because it is not pretended there was such an agreement. As a mere intention on the part of the debtor it could have no operation until carried out by some *Page 255 
formal and legal act on his part; and from the power to do such an act he cut himself off by executing the deed to the plaintiff.
We are of the opinion that the plaintiff would, under the facts which appear in the cause, be entitled to a decree for an account if the trustee Richmond was before the Court, but he is not. An answer is put in for him by a man who says he is his agent and that he transacted the business for him as Richmond, the trustee, was out of the State. This agent is not made a party by the bill, and his answer cannot be noticed by us. We have, however, said this much on the supposition that a declaration made by the Court on the construction of the deeds might probably be all that was wanted by the parties at present.
PER CURIAM.                              Decree accordingly.
(313)